DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
The following is a Final Office Action in response to communications filed on 30 of March 2021.
Claims 1-4, 6-11, 13-15, and 17-20 have been amended.
Claims 1-20 are currently pending and are rejected as described below. 

35 USC § 101
Applicant asserts that the claims describe an improvement to a technical field - that is, an improved technical technique for processing data with a machine learning model to generate job recommendations related to job postings. Because Applicants' claims recite an improvement to technology, Applicants' claims integrate any alleged abstract idea into a practical application, and thus, are patent eligible under§101.  Examiner respectfully disagrees.  Examiner respectfully disagrees.  Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the 

35 USC § 103
Applicant asserts that no person of ordinary skill in the art would understand what is described in Fang to be remotely similar to what Applicants have described and claimed. Fang makes no mention whatsoever of obtaining a set of rules intended to maximize a reduction in negative outcomes, such as described and claimed by Applicants.  Examiner respectfully disagrees. Under the broadest reasonable interpretation, the examiner interprets a set of rules as a workflow/instructions for the computer to perform the invention.  Fang ¶29 discloses that the candidate recommendation module 102 can be implemented as or within a dedicated application (e.g., app), a program, or an applet running on a user computing device or client computing system. The application incorporating or implementing instructions for performing functionality of the candidate recommendation module 102 can be created by a developer.  Meanwhile, Fang ¶97 discloses that the processes and features described herein may be implemented as part of an operating system or a specific application, component, program, object, module, or series of instructions referred to as “programs”. For example, one or more programs may be used to execute specific processes described herein. The programs typically comprise one or more instructions in various memory and storage devices in the computer system 700 that, when read and executed by one or more processors, cause the computer system 700 to perform operations to execute the 
Applicant asserts that nowhere within paragraph 36, or anywhere else within Fang, is there any suggestion that training data is labeled based on attributes of a candidate and a job posting satisfying a rule intended to maximize a reduction in negative outcomes.  Examiner respectfully disagrees.  Fang ¶36-37, 58 discloses the relevance model training model which is trained based on binary labeling of previous candidates as positive or negative examples and later provides a recommendation determination module aimed at removing poor performers which reduces the negative outcomes.  Further, Clais ¶19-20 teaches attributes of the candidate-job posting relations which was not expressly disclosed in Fang and in combination with Fang teaches attributes of candidates and job postings pairs used as training data for the machine learning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 14 recites “…obtain a set of rules for filtering job recommendations, wherein the set of rules is selected to maximize a reduction in negative outcomes associated with the job recommendations; generate a first label for a first set of candidate-job posting pairs that satisfy one or more rules in the set of rules; input the first label with a first set of candidate-job posting features for the first set of candidate-job posting pairs as training data for a machine learned filtering model; apply the machine learned filtering model to additional candidate-job posting features associated with a candidate and a set of job postings to produce a set of scores, wherein each score in the set of scores represents a likelihood that the 
More specifically claims 1, 14, and 20 are directed to “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as pairing job openings with available candidates and “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as identifying a candidate (filtering) from a set of candidates  for a job opening by comparing attributes from the job with attributes from the set of candidates and suggest other job openings to candidates if they don’t qualify (meet a threshold) to a particular job opening, as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-13 and 15-19 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 14, and 20 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize 
In particular, the claims 1, 14, and 20 recite additional elements “one or more processors”, “memory” storing instructions that, when executed by the “one or more processors”, and a “computer system”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶104-109 “FIG. 5 shows a computer system 500 in accordance with the disclosed embodiments. Computer system 500 includes a processor 502, memory 504, storage 506, and/or other components found in electronic computing devices. Processor 502 may support parallel processing and/or multi-threaded operation with other processors in computer system 500. Computer system 500 may also include input/output (I/O) device” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Further, claims 1, 14, and 20 do not recite any additional elements beyond the abstract idea.
With respect to step 2B, claims 1, 14, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements ““one or more processors”, “memory” storing instructions that, when executed by the “one or more processors”, and a “computer system”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than 
As a result, claims 1, 14, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-13, and 15-19 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20190205838 to Fang et al. (hereinafter referred to as “Fang”) in view of US 20150134554 to Clais et al. (hereinafter referred to as “Clais”) and in even further view of US 20190019159 to Champaneria (hereinafter referred to as “Champaneria”).

(A)	As per Claims 1, 14, and 20: 
Fang expressly disclose;
obtaining a set of rules for filtering job recommendations, wherein the set of rules is selected to maximize a reduction in negative outcomes associated with the job recommendations; (Fang ¶57-58 s discussed above, a candidate's relevance score can be 
generating, by the one or more computer systems, a first label for a first set of candidate-job posting pairs, the first label…satisfy one or more rules in the set of rules; (Fang ¶36 the relevance model training module is trained using one more labels where the labels can represent the relationship of a job candidate with a job position such as a candidate that is claimed by a recruiter, whether a recruiter performed outreach to a job candidate, whether a job candidate was extended an invitation to interview for the position, whether the job candidate was interviewed, whether the job candidate was provided a first round interview (e.g., a phone screening), whether the job candidate was provided with one or more second round interviews (e.g., one or more onsite interviews), whether the job candidate received an offer of employment, etc.). 
inputting, by the one or more computer systems, the first label…as training data for a machine learned filtering model; (Fang ¶37-38 the relevance model is trained using previous candidates and their respective labels as positive or negative in relationship to a job position).  
Although Fang teaches training of multiple machine learning models using attributes from candidates and positions in order to determine whether one or more candidate is a good fit for one  
…indicating attributes of the candidate and attributes of the job posting…; (Clais ¶19 the visualization system 105 may apply scoring functions between entities in the network and the job positions to identify candidates who possess desired qualities. These scoring functions may compare the social attributes retrieved from the network with one another and/or with job posting information to assess the relatedness of the attributes).
…with a first set of candidate-job posting features for the first set of candidate-job posting pairs…; (Clais ¶19-20 the recruiter 135 may be able to dynamically modify the edge-node representation in the visualization 125 via user interface 130 to better observe candidate-employee and candidate-job posting relations. Nodes may be moved around, parameters dictating their connections and distances adjusted, etc.).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fang’s machine learning training by using ranked and/or scored data and have the visualization system 105 apply scoring functions between entities in the network and the job positions to identify candidates who possess desired qualities of Clais as both are analogous art which teach solutions to training models based on historical data and trained data as taught in Fang ¶36-37, 54-58 and further allow scoring functions to compare the social attributes retrieved from the network with one another and/or with job posting information to assess the relatedness of the attributes as taught in Clais ¶19.
Although Fang in view of Clais teaches training of multiple machine learning models using attributes from candidates and positions in order to determine whether one or more candidate is a good fit for one or more pipelines, it doesn’t expressly disclose applying the filtering model to  
applying, by the one or more computer systems, the machine learned filtering model to additional candidate-job posting features associated with a candidate and a set of job postings to produce a set of scores, wherein each score in the set of scores represents a likelihood that the candidate perceives a corresponding job posting as an undesirable recommendation; (Champaneria ¶69-70, 97  according to an exemplary embodiment, candidates meeting a primary score threshold may be grouped into a first group, candidates meeting a secondary score threshold but not a primary score threshold may be grouped into a second group, and so on and so forth..  According to an exemplary embodiment, a post-processing step 33 may be performed in order to perform additional filtering of candidates that have been selected as part of a matching step 32. In some exemplary embodiments, a post-processing step 33 may perform filtering by the use of an AI, by the use of inference engine results, and so forth. A candidate may provide new information indicating that they are now working for a competitor, indicating that they now may be subject to being filtered out when they would not have been filtered out based on their previous disclosure. (Alternatively, a candidate may indicate that they have moved away from the general vicinity of a position, or may indicate that they have recently accepted a higher-paying position, or may otherwise indicate their unsuitability as a match)).
outputting a subset of the job postings as job recommendations to the candidate based on the set of scores; (Champaneria ¶85, 111 for example, according to an exemplary embodiment, the nature of the communication may be dependent on the relevancy group that the candidate is in; for example, a candidate might be “strongly encouraged” to apply for a position to which their résumé is highly relevant (i.e. the candidate has a high relevance score) while the candidate might 
 It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fang in view of Clais’ machine learning training by using ranked and/or scored data and have candidates grouped based on the threshold score and filter candidates by an AI engine of Champaneria as both are analogous art which teach solutions to training models based on historical data and trained data as taught in Fang ¶54-58 in view of Clais and recommend another job based on matched skills aligned with answers provided by the candidate as taught in Champaneria ¶ 69-70, 97, 85, 111.
Fang teaches methods and non-transitory computer-readable media in the Abstract.

(B)	As per Claims 2 and 16:  
Fang expressly disclose;
assigning additional labels to a second set of candidate-job posting pair, the additional labels  …in the set of rules based on outcomes associated with the second set of candidate-job posting pairs; (Fang ¶36-37 one label can be used to train the relevance model while another or many other labels can be used to train the relevance model.  Said labels are associated with positive or negative outcomes).
inputting the additional labels with a second set of candidate-job posting features for the second set of candidate-job posting pairs as additional training data for the machine learning model; (Fang ¶37-38, 44 candidate profiles for a plurality of previously candidates, as well as labels indicating whether each candidate is a “positive” example or a “negative” example, can be provided to a machine learning model to train a relevance model. Relevance models can be trained with a training set of data including a candidate corpus of any suitable number (e.g., 2 million, 500, etc.) of candidate profiles as a bag of words). 
Although Fang in view of Clais teaches training of multiple machine learning models using attributes from candidates and positions in order to determine whether one or more candidate is a good fit for one or more pipelines, it doesn’t expressly disclose disparities between the candidate and the job, however Champaneria teaches: 
…indicating attributes of a candidate and attributes of a job posting do not satisfy at least one rule…; (Champaneria ¶97 a candidate may provide new information indicating that they are now working for a competitor, indicating that they now may be subject to being filtered out when they would not have been filtered out based on their previous disclosure. (Alternatively, a candidate may indicate that they have moved away from the general vicinity of a position, or may indicate that they have recently accepted a higher-paying position, or may otherwise indicate their unsuitability as a match)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fang in view of Clais’ candidate profiles for a plurality of previously candidates, as well as labels indicating whether each candidate is a “positive” example or a “negative” example and indicate that the candidates now may be subject to being filtered out when they would not have been filtered out based on their previous disclosure of Champaneria as both 

(C)	As per Claim 3:  
Fang expressly disclose;
wherein assigning the additional labels to the second set of candidate-job posting pairs based on the outcomes associated with the second set of candidate-job posting pairs comprises:AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/505,306Dkt: 3080.M10US1 Filing Date: July 8, 2019Title: FILTERING RECOMMENDATIONSreceiving the outcomes after outputting job postings in the second set of candidate-job posting pairs to corresponding candidates in the second set of candidate-job posting pairs; (Fang ¶50 In the two sub-model approach, a first sub-model can be trained to output a first quality sub-score indicative of a likelihood that a candidate, represented by a candidate profile, will be invited to participate in a second round of interviews if the candidate participates in a first round of interviews. A second sub-model can be trained to output a second quality sub-score indicative of a likelihood that a candidate, represented by a candidate profile, will receive a job offer if the candidate participated in a second round of interviews).  

(D)	As per Claims 4 and 16:  
Fang expressly disclose;
wherein obtaining the set of rules for 2filtering the job recommendations comprises:  
3applying an optimization technique to a larger set of rules and 4outcomes associated with the larger set of rules to select the set of rules that 5maximizes the reduction in the negative outcomes; (Fang ¶56-58 each candidate in a set of candidates can be assigned a relevance 

(E)	As per Claim 5:  
Fang expressly disclose;
wherein the optimization technique 2comprises a constraint of keeping a reduction in positive outcomes associated 3with the job recommendations below a threshold; (Fang ¶58 candidates that do not satisfy a minimum relevance score threshold can be removed from consideration. As such, the ranked set of candidates can exclude any candidates that do not satisfy the minimum relevance score threshold. In this way, the recruiter is provided with a ranked set of candidates that satisfy a minimum relevance score requirement, and the recruiter can reach out to candidates based on the ranking. In other embodiments, a set of candidates that satisfy a ranking threshold (e.g., the top 10 candidates, the top 100 candidates, top x candidates) can be identified as candidate recommendations and provided to a recruiter).  

(F)	As per Claim 6:  
Fang expressly disclose;
wherein the positive outcomes comprise at least one of: an impression of a first job posting; and an application to a second job associated with a job posting; (Fang ¶50 Positive examples to train the first sub-model can include candidates that participated in the first round of interviews and were invited to participate in a second round of interviews and/or a second sub-model can include candidates that participated in the second round of interviews and then were extended a job offer).   

(G)	As per Claims 7 and 17:  
Fang expressly disclose;
inputting features…into a machine learning model; (Fang ¶44 the relevance model application module receives a candidate profile associated with a candidate, and determine a relevance score for the candidate indicative of the candidate's relevance to a particular talent pipeline based on the trained relevance model (i.e. machine learning). The candidate profile can include at least a subset of the types of information used to train the relevance model. As discussed above, this information can include, previous employers, years of experience, previous job titles, schools attended, degrees obtained, areas of concentration (e.g., majors, minors, etc.), skills, candidate resume text, candidate resume text embeddings).  38  
receiving, as output from the machine learning model, scores representing likelihoods of positive outcomes between the candidate and the subset of the job postings; (Fang ¶44 the relevance model application module receives a candidate profile associated with a candidate, and determine a relevance score for the candidate indicative of the candidate's relevance to a particular talent pipeline based on the trained relevance model (i.e. machine learning). The candidate profile can include at least a subset of the types of information used to train the relevance model. As 
Although Fang in view of Clais teaches training of multiple machine learning models using attributes from candidates and positions in order to determine whether one or more candidate is a good fit for one or more pipelines, it doesn’t expressly disclose identifying and recommending additional job postings that meet a candidate’s score, however Champaneria teaches: 
wherein outputting the subset of the job postings as job recommendations to the candidate based on the scores comprises: identifying the subset of the job postings as having scores that meet a threshold; (Champaneria ¶69, 111 in an exemplary embodiment, candidates may be grouped into a first group, a second group, or any number of other groups based on the relevance of the candidates to the job description, which may be determined by the search results. For example, according to an exemplary embodiment, candidates meeting a primary score threshold may be grouped into a first group, candidates meeting a secondary score threshold but not a primary score threshold may be grouped into a second group, and so on and so forth. For example, in an exemplary embodiment, a self-teaching algorithm may be configured to inform the candidate that the experience they have does not align with the job, that the recruiter's files have been updated based on the candidate's responses, and that the recruiter will reach out when they identify another job that matches the skills or experience of the candidate or aligns with the answers that the candidate has provided to the questions.)
…for the subset of the job postings…; (Champaneria ¶32 according to an exemplary embodiment, in a first step 11 of a job entry step 1, a job description may be input into the system. In some embodiments, the text of the job description, and any other information that has been 
generating the job recommendations for the candidate based on the scores; (Champaneria ¶62 the semantic engine may be or may include an artificial intelligence (AI), machine learning software, natural language processing software, or comparable software or hardware, such as may be desired. The résumé s of searched candidates may be scored based on their match to one or more elements extracted from the job description, which may include one or more key points, concepts, or requirements that are outlined in the job description).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fang in view of Clais’ machine learning training by using ranked and/or scored data and have candidates grouped based on the threshold score and filter candidates by an AI engine of Champaneria as both are analogous art which teach solutions to training models based on historical data and trained data as taught in Fang ¶54-58 in view of Clais and recommend another job based on matched skills aligned with answers provided by the candidate as taught in Champaneria ¶ 69-70, 111.

(H)	As per Claims 8 and 18:  
Fang expressly disclose;
wherein outputting the subset of the job postings as job recommendations to the candidate based on the scores comprises: inputting the scores and features for the set of job postings into a machine learning model; (Fang ¶40, 46, 49 training features used to train a relevance model can include one or more scores determined by one or more additional machine 
receiving, as output from the machine learning model, scores representingAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 16/505,306Dkt: 3080.M10US1Filing Date: July 8, 2019Title: FILTERING RECOMMENDATIONSlikelihoods of positive outcomes between the candidate and the set of job postings; (Fang ¶31 A relevance model associated with a talent pipeline can be trained to receive a candidate profile for a candidate and, based on the candidate profile, determine a relevance score for the candidate that is indicative of a degree of relevance of the candidate to the talent pipeline. A candidate's relevance to the talent pipeline may, in certain instances, also be indicative of the candidate's likelihood to receive an invitation to interview for a position within the talent pipeline).
generating a ranking…according to the scores; (Fang ¶58 the ranked set of candidates can exclude any candidates that do not satisfy the minimum relevance score threshold) 9
Although Fang in view of Clais teaches training of multiple machine learning models using attributes from candidates and positions in order to determine whether one or more candidate is a good fit for one or more pipelines, it doesn’t expressly disclose identifying and recommending additional job postings that meet a candidate’s score, however Champaneria teaches: 
…of the set of job postings…; (Champaneria ¶54 each sourced candidate may be associated, within the system, with the job that they are being sourced for. In some exemplary embodiments, candidates may be sourced to particular jobs or may be simultaneously sourced to more than one job, as desired).
outputting at least a portion of the ranking as the job recommendations to the candidate; (Champaneria ¶69, 111 candidates may be grouped into a first group, a second group, 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fang in view of Clais’ machine learning training by using ranked and/or scored data and have candidates grouped based on the threshold score and filter candidates by an AI engine of Champaneria as both are analogous art which teach solutions to training models based on historical data and trained data as taught in Fang ¶54-58 in view of Clais and recommend another job based on matched skills aligned with answers provided by the candidate as taught in Champaneria ¶ 69-70, 111.

(I)	As per Claims 9 and 19:  
Fang expressly disclose;
removing a second candidate-job pair from the first set of candidate-job posting pairs based on a mismatch between an outcome associated with the second candidate-job posting pair and the first label; (Fang ¶31, 58 a first candidate may have credentials and experience to 
Although Fang in view of Clais teaches training of multiple machine learning models using attributes from candidates and positions in order to determine whether one or more candidate is a good fit for one or more pipelines, it doesn’t expressly disclose changing a label for the first candidate-job posting pair that satisfy the rules, however Champaneria teaches: 
wherein generating the first label for the first set of candidate-job posting pairs having features that satisfy the one or more rules comprises at least one of: changing a label for a first candidate-job posting pair to the first label when the candidate-job posting pair includes attributes that satisfy the one or more rules; (Champaneria ¶86 the system may continue to perform a communication campaign with a candidate until one of the following conditions is met. First, the communication campaign may stop (changing the label) if the candidate is hired (satisfies a rule) for the position…Finally, the communication campaign may stop if the position is filled, cancelled, or closed, with the system optionally providing notice of this in a final communication to the candidate).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fang in view of Clais’ machine learning training by using ranked and/or scored data and have 86 the system continue to perform a communication campaign with a candidate until one or more conditions are met of Champaneria as both are analogous art which teach solutions to training models based on historical data and trained data as taught in Fang ¶54-58 in view of Clais and the stop communication campaign if the position is filled, cancelled, or 

(J)	As per Claim 10:  
Although Fang teaches training of multiple machine learning models using attributes from candidates and positions in order to determine whether one or more candidate is a good fit for one or more pipelines, it doesn’t expressly disclose reason(s) for candidates to reject a job offer and/or interview request, however Champaneria teaches: 
wherein the negative outcomes comprise at least one of: a dismissal of a first job posting; and ignoring a second job posting; (Champaneria ¶97 a candidate may provide new information indicating that they are now working for a competitor, indicating that they now may be subject to being filtered out when they would not have been filtered out based on their previous disclosure. (Alternatively, a candidate may indicate that they have moved away from the general vicinity of a position, or may indicate that they have recently accepted a higher-paying position, or may otherwise indicate their unsuitability as a match)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fang in view of Clais’ candidate profiles for a plurality of previously candidates, as well as labels indicating whether each candidate is a “positive” example or a “negative” example and indicate that the candidates now may be subject to being filtered out when they would not have been filtered out based on their previous disclosure of Champaneria as both are analogous art which teach solutions to training models based on historical data and trained data as taught in Fang ¶54-58 in view of Clais and indicate their unsuitability as a match as taught in Champaneria ¶97.
(K)	As per Claim 11:  
Fang expressly disclose;
wherein the additional candidate-job posting features comprise at least one of: a seniority; a company size; an amount of experience; an industry; a title; a function; and a match between an attribute of the candidate and a corresponding attribute of a job posting; (Fang ¶39, 44 the relevance model application module receives a candidate profile and determines a relevance score for a position such as previous employers, years of experience, previous job titles, schools attended, degrees obtained, areas of concentration (e.g., majors, minors, etc.), skills).

(L)	As per Claim 12:  
Fang expressly disclose;
wherein the set of rules comprises at 2least one of:  
3one or more candidate attributes of candidates; 4one or more job attributes of jobs to filter from the job 5recommendations for the candidates; (Fang ¶39 the structured data can include any number of candidate characteristics believed to be relevant to the ultimate determination of likelihood to be selected for consideration for a position within a particular talent pipeline).

(M)	As per Claim 13:  
Fang expressly disclose;
…a gradient boosted tree; (Fang ¶35 the relevance model can be trained using a gradient boosted decision tree (GBDT) or any other appropriate training methodology).  
 
wherein the machine learned filtering model comprises…; (Champaneria ¶69-70 according to an exemplary embodiment, candidates meeting a primary score threshold may be grouped into a first group, candidates meeting a secondary score threshold but not a primary score threshold may be grouped into a second group, and so on and so forth.  According to an exemplary embodiment, a post-processing step 33 may be performed in order to perform additional filtering of candidates that have been selected as part of a matching step 32. In some exemplary embodiments, a post-processing step 33 may perform filtering by the use of an AI, by the use of inference engine results, and so forth).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Fang in view of Clais’ machine learning training by using ranked and/or scored data and have candidates grouped based on the threshold score and filter candidates by an AI engine of Champaneria as both are analogous art which teach solutions to training models based on historical data and trained data as taught in Fang ¶54-58 in view of Clais and recommend another job based on matched skills aligned with answers provided by the candidate as taught in Champaneria ¶ 69-70, 97, 85, 111.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        6/23/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623